Exhibit 99.5 STOCK ORDER FORM For Internal Use Only Stock Information Center C/O Stifel Nicolaus 18 Columbia Turnpike Florham Park, NJ 07932 Call us toll-free at 1-(877) - BATCH # ORDER # CATEGORY REC’D O C ORDER DEADLINE AND DELIVERY: A Stock Order Form, properly completed and with full payment, must be received (not postmarked) by 2:00 P.M., Eastern Time, on , 2012. Subscription rights will become void after this time. Stock Order Forms can be delivered by using the enclosed Stock Order Reply Envelope, by overnight delivery to the Stock Information Center address on this form or by hand-delivery to , located at . Hand delivered stock order forms will only be accepted at this location. You may not deliver this form to other Cheviot Savings Bank banking offices. Do not mail Stock Order Forms to Cheviot Savings Bank. Faxes or copies of this form are not required to be accepted. PLEASE PRINT CLEARLY AND COMPLETE ALL APPLICABLE SHADED AREAS - READ THE ENCLOSED STOCK ORDER FORM INSTRUCTIONS (BLUE SHEET) AS YOU COMPLETE THIS FORM SUBSCRIPTION (4) METHOD OF PAYMENT – DEPOSIT ACCOUNT WITHDRAWAL (1) NUMBER OF SHARES PRICE PER SHARE (2) TOTAL AMOUNT DUE The undersigned authorizes withdrawal from the Cheviot Savings Bank deposit account(s) listed below. There will be no early withdrawal penalty applicable for funds authorized on this form. Funds designated for withdrawal must be in the account(s) listed at the time this form is received. IRA and other retirement accounts held at Cheviot Savings Bank and accounts with check-writing privileges may NOT be listed for direct withdrawal below. X$8.00 $ Minimum Number of Shares: 25 ($200). Maximum Number of Shares: 75,000 ($600,000).
